DETAILED ACTION
Claims 1-4, 7-8 and 10-21 are pending before the Office for review.
In the response filed February 10, 2021:
Claims 1, 19 and 21 were amended.
Claim 9 was canceled.
No new matter is present.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (U.S. Patent 6,914,001) in view of RONAY (U.S. Patent 6,824,579), TAKEGOSHI et al (U.S. Patent Application Publication 2012/0270400) and PARK et al (U.S. Patent Application Publication 2011/0124195).
With regards to claims 1-4, 7-8 and 15, Lee disclose a polishing slurry comprising: an abrasive material ( Col. 4 lines 57-62) wherein the abrasive material is ceria (Col. 4 lines 57-62), a first oxide polishing promoter (Col. 4 lines 7-24), wherein the first oxide polishing promoter includes polymer based oxide polishing promoter (Col. 4 lines 22-25),a second oxide polishing promoter that is different from the first oxide polishing promoter (Col. 4 lines 22-24 discloses a first passivation agent and a second passivation agent) and wherein the polymer based oxide polishing promoter includes a sulfonate-containing anionic polymer material wherein the material includes at least one selected from poly(vinylsulfonic acid) (Col. 4 lines 22-25).
Lee does not explicitly disclose a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl group and an amine group wherein the alkanolamine based monomolecular material containing a hydroxyl group and an amine group includes at least one selected from aminomethyl propanol, heptaminol, isoetharine, methanolamine, diethylethanolamine and N-methylethanolamine; a first nitride polishing inhibitor and a second nitride polishing inhibitor, the first nitride polishing inhibitor includes an anionic nitride polishing inhibitor and the second nitride polishing inhibitor including polyoxyethylene stearyl amine ether; wherein the first nitride polishing inhibitor includes a carboxyl group-containing anionic material; wherein the first nitride polishing inhibitor includes at least one selected from poly(acrylic acid) (PAA), poly(alkyl methacrylate), acrylamide, methacrylamide and ethyl-methacrylamide.
Takegoshi discloses a polishing solution comprising an abrasive (Paragraphs [0056]-[0058])a first oxide polishing promoter that includes a polymer based oxide polishing promoter (Paragraphs [0061]-[0062]) and a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl group and an amine group wherein the alkanolamine based monomolecular material containing a hydroxyl group and an amine group includes at least one selected from aminomethyl propanol, heptaminol, isoetharine, methanolamine, diethylethanolamine and N-methylethanolamine (Paragraph [0063] discloses diethylethanolamine) wherein 
It would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Lee to include the oxide polishing promoter as rendered obvious by Takegoshi because the reference of Takegoshi discloses such components aid in the slurries ability to provide desired polishing pattern between the silicon oxide and silicon nitride (Paragraph [0017]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the oxide promoter as rendered obvious by Takegoshi. MPEP 2143D
Ronay discloses a polishing slurry, comprising: an abrasive material (Col. 2 lines 67-68); a first nitride polishing inhibitor (polyelectrolyte) wherein the first nitride polishing inhibitor includes an anionic nitride polishing inhibitor wherein the first nitride polishing inhibitor includes a carboxyl group containing anionic group wherein the first nitride polishing inhibitor includes at least one selected from poly(acrylic acid) (PAA) (Col. 2 lines 45-51 discloses the inclusion of an anionic polyelectrolytes which includes poly acrylic acid) 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the first nitride polishing inhibitor (polyelectrolyte) as rendered obvious by Ronay because the reference of Ronay teaches that the inclusion of an anionic polyelectrolyte increases the polishing rate selectivity of silicon dioxide as compared to silicon nitride (Col. 2 lines 24-26) and one of ordinary skill in the art prior to the effective filing date of the invention 
Park disclose a polishing slurry comprising: an abrasive material (Paragraph [0037]) an a polishing inhibitor comprising polyoxyethylene stearyl amine ether (Paragraph [0033]) the composition having the function of reducing a silicon nitride polishing rate (Paragraph [0059]) rendering obvious a second nitride polishing inhibitor including polyoxyethylene stearyl amine either.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the second nitride polishing inhibitor (polyoxyethylene stearyl amine ether) as rendered obvious by Park because the reference of Park teaches that the inclusion of the polishing inhibitor (polish finisher) increases the selectivity between the oxide and silicon nitride layer (Paragraphs [0058]-[0059]) while reducing effects (Paragraph [0007]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing slurry using the second nitride polishing inhibitor as rendered obvious by the teachings of Park. MPEP 2143D
With regards to claim 10-11, the modified teachings of Lee renders obvious wherein an amount of the first oxide polishing promoter (passivating agent) is in a range of about 0.001 to about 10 wt% (Lee Col. 4 lines 25-27) which overlaps Applicant’s claimed amount of about 0.004 wt% to about 0.03 wt% and about 0.004 wt% to about 0.02 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie 
With regards to claim 12, the modified teachings of Lee renders obvious wherein an amount of the second oxide polishing promoter is in a range of about 0.001 to about 1 wt% (Lee Col. 4 lines 27-29) which overlaps Applicant’s claimed amount of about 0.01 wt% to about 1.35 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I) In addition the modified teachings of Lee discloses the second oxide promoter may be in any amount such that it does not inhibit the polishing effect of the composition (Takegoshi Paragraph [0063]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie
With regards to claim 13, the modified teachings of Lee renders obvious wherein an amount of the first nitride polishing inhibitor is in a range of about 0.05 to about 5 wt% (Ronay Col. 2 lines 35-39) which overlaps Applicant’s claimed amount of about 0.01 wt% to about 0.08 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 14, the modified teachings of Lee renders obvious wherein an amount of the second nitride polishing inhibitor is in a range of about 0.0001 to 1 wt% (Park Paragraph [0035] discloses 0.1 to 10,000ppm ) which overlaps Applicant’s claimed amount of about 0.002 wt% to about 5 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Lee renders obvious wherein an amount of the abrasive material is in a range of about 0.1 wt% to about 25 wt% (Lee Col. 4 lines 57-62) which overlaps Applicant’s claimed amount of about 0.1 wt% to about 10 wt% based on the total weight of the polishing slurry (Lee Col 4 lines 57-62). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
With regards to claim 17, the modified teachings of Lee renders obvious the composition further comprising a dispersing agent that disperses the abrasive material (Lee Col. 2 lines 57-58, Col. 3 lines 66-67 Col. 4 line 1 discloses deionized water).
With regards to claim 18, the modified teachings of Lee renders obvious wherein the polishing slurry has a polishing selectivity ratio of oxides to nitrides at 50:1 or greater (Lee Col. 4 lines 63-65) which overlaps Applicant’s claimed amount of about 30:1 to about 300:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 19, Lee discloses a method of polishing a substrate, the method comprising: preparing a substrate on which a nitride film and an oxide film are formed, the oxide film being formed on a surface of the substrate (Col. 3 lines 12-30); and polishing the oxide film on the surface of the substrate by supplying a polishing slurry to a substrate (Col 3 lines 12-30, Col. 9 lines 8-17); wherein the polishing slurry includes an abrasive material ( Col. 4 lines 57-62), a first oxide polishing promoter (Col. 4 lines 7-24), wherein the first oxide polishing promoter includes polymer based oxide polishing promoter (Col. 4 lines 22-25),a second oxide polishing promoter that is different from the first oxide polishing promoter (Col. 4 lines 22-24 discloses a first passivation agent and a second passivation agent) and wherein the first oxide polishing  discloses a polymer from a group comprising poly(vinylsulfonic acid).
Lee does not explicitly disclose a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl group and an amine group wherein the alkanolamine based monomolecular material containing a hydroxyl group and an amine group includes at least one selected from aminomethyl propanol, heptaminol, isoetharine, methanolamine, diethylethanolamine and N-methylethanolamine; a first nitride polishing inhibitor and a second nitride polishing inhibitor, the first nitride polishing inhibitor includes an anionic nitride polishing inhibitor and the second nitride polishing inhibitor including polyoxethylene stearyl amine ether.
Takegoshi discloses a polishing solution comprising an abrasive (Paragraphs [0056]-[0058])a first oxide polishing promoter that includes a polymer based oxide polishing promoter (Paragraphs [0061]-[0062]) and a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl group and an amine group wherein the alkanolamine based monomolecular material containing a hydroxyl group and an amine group includes at least one selected from aminomethyl propanol, heptaminol, isoetharine, methanolamine, diethylethanolamine and N-methylethanolamine (Paragraph [0063] discloses diethylethanolamine) wherein the composition selectively removes an insulating film such as silicon oxide while not removing the stopper film such as silicon nitride (Paragraph [0013] [0114]-[0118]). 
It would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Lee to include the oxide polishing promoter as rendered obvious by Takegoshi because the reference of Takegoshi discloses such components aid in the 
Ronay discloses a polishing slurry, comprising: an abrasive material (Col. 2 lines 67-68); a first nitride polishing inhibitor (polyelectrolyte) wherein the first nitride polishing inhibitor includes an anionic nitride polishing inhibitor (Col. 2 lines 45-51 discloses the inclusion of an anionic polyelectrolytes which includes poly acrylic acid)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the first nitride polishing inhibitor (polyelectrolyte) as rendered obvious by Ronay because the reference of Ronay teaches that the inclusion of an anionic polyelectrolyte increases the polishing rate selectivity of silicon dioxide as compared to silicon nitride (Col. 2 lines 24-26) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the first nitride polishing inhibitor as rendered obvious by Ronay. MPEP 2143D
Park disclose a polishing slurry comprising: an abrasive material (Paragraph [0037]) an a polishing inhibitor comprising polyoxyethylene stearyl amine ether (Paragraph [0033]) the composition having the function of reducing a silicon nitride polishing rate (Paragraph [0059]) rendering obvious a second nitride polishing inhibitor including polyoxyethylene stearyl amine either.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the second nitride polishing inhibitor (polyoxyethylene stearyl amine ether) as rendered obvious by Park because the reference of Park teaches that the inclusion of the polishing inhibitor (polish finisher) increases the selectivity between the oxide and silicon nitride layer (Paragraphs [0058]-[0059]) while reducing effects (Paragraph [0007]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing slurry using the second nitride polishing inhibitor as rendered obvious by the teachings of Park. MPEP 2143D
With regards to claim 20, the modified teachings of Lee renders obvious wherein the preparing the substrate includes forming a pattern on the substrate; forming the nitride film on the pattern; and forming the oxide film on the nitride film (Lee Col. 3 lines 12-30, Col. 9 lines 22-36).
With regards to claim 21, Lee disclose a polishing slurry comprising: an abrasive material ( Col. 4 lines 57-62) wherein an amount of the abrasive material is in a range of about 0.1 wt% to about 25 wt% (Col. 4 lines 57-62) which overlaps Applicant’s claimed amount of about 0.1 wt% to about 10 wt% based on the total weight of the polishing slurry (Col 4 lines 57-62), a first oxide polishing promoter (Col. 4 lines 7-24), wherein the first oxide polishing promoter includes polymer based oxide polishing promoter wherein an amount of the first oxide polishing promoter (passivating agent) is in a range of about 0.001 to about 10 wt% (Lee Col. 4 lines 25-27) which overlaps Applicant’s claimed amount of about 0.004 wt% to about 0.03 wt% and about 0.004 wt% 
Lee does not explicitly disclose a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl group and an amine group, an amount of the second oxide polishing promoter being in a range of about 0.01 wt% to about 1.35 wt% based on the total weight of the polishing slurry; wherein the alkanolamine based monomolecular material containing a hydroxyl group and an amine group includes at least one selected from aminomethyl propanol, heptaminol, isoetharine, methanolamine, diethylethanolamine and N-methylethanolamine; a first nitride polishing inhibitor that includes an anionic nitride polishing inhibitor, an amount of the first nitride polishing inhibitor being in a range of about 0.01 weight % to about 0.08 weight% based on the total weight of the polishing slurry and a second nitride polishing inhibitor including polyoxyethylene stearyl amine ether, an amount of the second nitride polishing inhibitor being in a range of about 0.002 weight % to about 0,2 weight % based on the total weight of the polishing slurry; wherein the first nitride polishing inhibitor includes a carboxyl group-containing anionic material.
Takegoshi discloses a polishing solution comprising an abrasive (Paragraphs [0056]-[0058])a first oxide polishing promoter that includes a polymer based oxide polishing promoter (Paragraphs [0061]-[0062]) and a second oxide polishing promoter that includes an alkanolamine based monomolecular material containing a hydroxyl discloses diethylethanolamine) wherein the composition selectively removes an insulating film such as silicon oxide while not removing the stopper film such as silicon nitride (Paragraph [0013] [0114]-[0118]).  the modified teachings of Lee renders obvious wherein an amount of the second oxide polishing promoter is in a range of about 0.001 to about 1 wt% (Lee Col. 4 lines 27-29) which overlaps Applicant’s claimed amount of about 0.01 wt% to about 1.35 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I) In addition the modified teachings of Lee discloses the second oxide promoter may be in any amount such that it does not inhibit the polishing effect of the composition (Takegoshi Paragraph [0063]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize concentration of the second oxide polishing promoter to amounts including Applicant’s 
It would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Lee to include the oxide polishing promoter as rendered obvious by Takegoshi because the reference of Takegoshi discloses such components aid in the slurries ability to provide desired polishing pattern between the silicon oxide and silicon nitride (Paragraph [0017]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the oxide promoter as rendered obvious by Takegoshi. MPEP 2143D
Ronay discloses a polishing slurry, comprising: an abrasive material (Col. 2 lines 67-68); a first nitride polishing inhibitor (polyelectrolyte) wherein the first nitride polishing inhibitor includes an anionic nitride polishing inhibitor wherein the first nitride polishing inhibitor includes a carboxyl group containing anionic group wherein the first nitride polishing inhibitor includes at least one selected from poly(acrylic acid) (PAA) (Col. 2 lines 45-51 discloses the inclusion of an anionic polyelectrolytes which includes poly acrylic acid) wherein an amount of the first nitride polishing inhibitor is in a range of about 0.05 to about 5 wt% (Ronay Col. 2 lines 35-39) which overlaps Applicant’s claimed amount of about 0.01 wt% to about 0.08 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the first nitride polishing inhibitor (polyelectrolyte) as rendered obvious by Ronay because the reference of Ronay teaches that the inclusion of an anionic polyelectrolyte increases the polishing rate selectivity of silicon dioxide as compared to silicon nitride (Col. 2 lines 24-26) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the first nitride polishing inhibitor as rendered obvious by Ronay. MPEP 2143D
Park disclose a polishing slurry comprising: an abrasive material (Paragraph [0037]) an a polishing inhibitor comprising polyoxyethylene stearyl amine ether (Paragraph [0033]) the composition having the function of reducing a silicon nitride polishing rate (Paragraph [0059]) rendering obvious a second nitride polishing inhibitor including polyoxyethylene stearyl amine either; wherein an amount of the second nitride polishing inhibitor is in a range of about 0.0001 to 1 wt% (Park Paragraph [0035] discloses 0.1 to 10,000ppm ) which overlaps Applicant’s claimed amount of about 0.002 wt% to about 5 wt% based on the total weight of the polishing slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Lee to include the polyoxyethylene stearyl amine ether) as rendered obvious by Park because the reference of Park teaches that the inclusion of the polishing inhibitor (polish finisher) increases the selectivity between the oxide and silicon nitride layer (Paragraphs [0058]-[0059]) while reducing effects (Paragraph [0007]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing slurry using the second nitride polishing inhibitor as rendered obvious by the teachings of Park. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s response, filed February 10, 2021, with respect to the rejection(s) of claim(s) 1-4, 7, 8 and 10-21 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claims has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PARK et al (U.S. Patent Application Publication 2011/0124195).

For the purpose of compact prosecution the Examiner will address any remaining applicable arguments.

On pages 8-9 of Applicant’s response Applicant argues that claims 1, 19 and 21 are allowable as they recite that the second nitride polishing inhibitor includes polyoxyethylene stearyl amine ether (PSAE). In particular, Applicant argues that 
It is the Examiner’s position that Applicant’s attempt at showing unexpected results is not commensurate in scope with the claim. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 716.02(d)(II) While Applicant’s specification does provide examples using PSAE, the examples are limited to a particular combination and concentration such that it would not be clear that Applicant’s unexpected results would occur with any combination of oxide promoters and first nitride inhibitor in any concentration as provided for in claims. Applicant as not demonstrated the criticality of the claimed amounts. As such, while Applicant’s specification may demonstrate unexpected results. Such result is not commensurate in scope with the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713